DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 11/04/2020. 
The status of the Claims is as follows:
Claims 1-19 have been cancelled;
Claims 20-36 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 was filed after the mailing date of the Application on 11/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 20-22, 24-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US 20160128694; Baxter) in view of Tarinelli et al. (US 20100012704; Tarinelli)

Regarding Claim 20 Baxter discloses a surgical stapling apparatus comprising: 
a loading unit (1000) including: 
a staple cartridge assembly (1001); and an anvil assembly (1002); and 
a reload assembly, the reload assembly including: 
a staple cartridge (1205); 
an anvil buttress (1320), 
the reload assembly having an assembled state in which a proximal portion (1321) of the anvil buttress (1320) is releasably secured (par 150) to the staple cartridge (1205) and a distal portion (1324) of the anvil buttress (1320) is releasably secured to the anvil assembly (1002), the reload assembly releasably coupled to the loading unit (1000) in the assembled state with the staple cartridge (1205) releasably disposed within the staple cartridge assembly (1001) 

However Baxter does not expressly disclose an anvil adapter; and anvil buttress is releasably secured to the anvil adapter, and the anvil adapter releasably coupled to the anvil assembly.

Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119) where the anvil buttress (B) is releasably secured to the anvil adapter (76, 74, 72, S, nub par. 119) and the anvil adapter (76, 74, 72, S, nub par. 119) releasably coupled to the to the anvil assembly (20) for the purposes of securing and releasing a buttress from an anvil assembly. (par 117-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 117-123 of Tarinelli suggests that such a modification provides assistance in attachment and releasing features for the purposes of securing and releasing a buttress from an anvil assembly.

Regarding Claim 21 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the anvil assembly (1002). 

However Baxter does not expressly disclose an anvil adapter that includes the anvil assembly includes an opening defined therethrough and the anvil adapter includes a button releasably engaged with the opening.

Tarinelli teaches an anvil that includes an anvil assembly (Fig. 4) with an opening (engaging element 74b, par 119) defined therethrough and the anvil adapter (76, 74, 72, S, nub par. 119) including a button (complimentary engaging element; nub par. 119) releasably engaged with the opening engaging element 74b, par 119) for the purposes of securing and releasing a buttress from an anvil assembly. (par 117-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 117-123 of Tarinelli suggests that such a modification provides assistance in attachment and releasing features for the purposes of securing and releasing a buttress from an anvil assembly.

 Claim 22 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses an anvil assembly (1002). 

However Baxter does not expressly disclose the anvil adapter includes a protrusion extending from a distal end thereof and the anvil assembly includes a notch defined in a distal end thereof, the protrusion releasably engaged with the notch.

Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119) releasably engaged with the distal portion of the anvil assembly (20) and further teaches the anvil adapter (76, 74, 72, S, nub par. 119) includes a protrusion (76) extending from a distal end thereof, and the anvil assembly (20) includes a notch (par 120)  thereof, the protrusion (76) releasably engaged with the notch (par 120)  for the purposes of maintaining a knife blade in a stationary position. (par 119-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 119-123 of Tarinelli suggests that such a modification provides assistance in releasing the anvil buttress for the purposes of severing the buttress attachments to the anvil assembly. 


Regarding Claim 24 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses an anvil assembly (1002) the anvil assembly (1002) includes an anvil plate (annotated Fig. 2) having a tissue facing surface.

 Claim 25 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the anvil assembly (1002) includes a cover plate (annotated Fig. 2) secured over the anvil plate (annotated Fig. 2).

Regarding Claim 26 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the reload assembly further includes a retention member (1324) releasably securing the distal portion (1322) of the anvil buttress (1320) to the anvil assembly (1002). 

However Baxter does not disclose the reload assembly includes a retention member releasably securing the distal portion of the anvil buttress to the anvil adapter.

Tarinelli teaches an anvil that includes a retention member (S) releasably securing the distal portion of the anvil buttress (B) the anvil adapter (76, 74, 72, S, nub par. 119) for the purposes of severing buttress attachments to the anvil assembly. (par 13, 15-18, 24, 119-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 117-123 of Tarinelli suggests that such a modification provides assistance in attachment and releasing features for the purposes of securing and releasing a buttress from an anvil assembly. 


Regarding Claim 27 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the retention member (1324) 



Tarinelli teaches an anvil that includes a retention member (S) that includes an elongated strand of material for the purposes of severing buttress attachments to the anvil assembly. (par 13, 15-18, 24, 119-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 117-123 of Tarinelli suggests that such a modification provides assistance in attachment and releasing features for the purposes of securing and releasing a buttress from an anvil assembly.

Regarding Claim 28 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the reload assembly further includes a retention member (1324) releasably securing the distal portion (1322) of the anvil buttress (1320) to the anvil assembly (1002). 

However Baxter does not disclose the reload assembly includes an anvil knife configured to cut the retention member and release the distal portion of the anvil buttress from the anvil adapter.

Tarinelli teaches an anvil that includes a retention member (S) releasably securing the distal portion of the anvil buttress (B) to the anvil assembly (20) and further teaches an anvil knife (74) configured to cut the retention member (S) and release the distal portion of the anvil buttress (B) from the anvil adapter (76, 74, 72, S, nub par. 119) for the purposes of severing buttress attachments to the anvil assembly. (par 13, 15-18, 24, 119-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 117-123 of Tarinelli suggests that such a modification provides assistance in attachment and releasing features for the purposes of securing and releasing a buttress from an anvil assembly. 

Regarding Claim 29 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses he reload assembly further includes a retention member (1324) releasably securing the distal portion (1322) of the anvil buttress (1320) to the anvil assembly (1002). 

However Baxter does not disclose the anvil knife includes an anvil knife blade disposed within an elongate opening defined in the anvil adapter, the anvil knife blade longitudinally movable within the elongate opening to cut a portion of the retention member extending across the elongate opening.

Tarinelli teaches an anvil that includes a retention member (S) releasably securing the distal portion of the anvil buttress (B) to the anvil assembly (20) and an anvil adapter (76, 74, 72, S, nub par. 119) releasably engaged with the distal portion of the anvil assembly (20) and further teaches an anvil knife (74) includes an anvil knife blade (74a) disposed within an elongate opening (76a) defined in the anvil adapter (76, 74, 72, S, nub par. 119) , the anvil knife blade (74) longitudinally movable within the elongate opening (76a) to cut a portion of the retention member (S) extending across the elongate opening (76a) (par 120) for the purposes of severing buttress attachments to the anvil assembly. (par 13, 15-18, 24, 119-123)



Regarding Claim 30 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the proximal portion (1321) of the anvil buttress (1320) is secured to the staple cartridge (1205) by a retention member (1325).

Regarding Claim 31 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the proximal portion of the anvil buttress (1320) is secured to a trailing portion of the staple cartridge (1205), the trailing portion facing the anvil assembly (1002). (Fig. 7)

Regarding Claim 32 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the proximal portion (1321) of the anvil buttress (1320) is a loop of buttress material. (Fig. 7)

Regarding Claim 33 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses the reload assembly further includes a cartridge buttress (1220) releasably secured to the staple cartridge (1205).

Regarding Claim 34 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses proximal and distal portions of the cartridge 

Regarding Claim 36 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses an anvil assembly (1002). 

However Baxter does not expressly teach the anvil adapter includes a tip portion having a curved dissecting tip.

Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119) releasably engaged with the distal portion of the anvil assembly (20) and further teaches a tip portion (74a) having a curved dissecting tip (74a) for the purposes of maintaining a knife blade in a stationary position. (par 119-123)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed, to modify the reload assembly taught by Baxter to include an anvil adapter as taught by Tarinelli since par 13, 15-18, 24, 119-123 of Tarinelli suggests that such a modification provides assistance in releasing the anvil buttress for the purposes of severing the buttress attachments to the anvil assembly. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. (US 20160128694; Baxter) in view of Tarinelli et al. (US 20100012704; Tarinelli) as applied to Claim 20 above and further, in view of Schmid et al. (US 20130146643; Schmid).

Regarding Claim 35 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses a cartridge (1220) and anvil buttress (1320)

Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119)

However Baxter in view of Tarinelli does not expressly teach the reload assembly includes a shipping wedge releasably positioned between the cartridge and anvil buttresses.

Schmid teaches a reload assembly (30100) that includes a cartridge buttress (Fig. 269) and an anvil buttress (30110) and a shipping wedge (30140) between the cartridge buttress (Fig. 269) and the anvil buttress (30110) for the purposes of accurately positioning the anvil buttress. (par 691)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the reload assembly of Baxter to include a shipping wedge as taught by Schmid since par 691 of Schmid suggests that such a modification provides an aligning tool for the purposes of positioning the anvil buttress. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 23 the modified invention of Baxter in view of Tarinelli teaches the invention as described above. Baxter further discloses an anvil assembly (1002). 

However Baxter does not expressly disclose the anvil adapter includes a body having an anvil facing surface and a tissue facing surface, and the anvil assembly includes a tissue facing surface, the anvil facing surface of the anvil adapter positioned against the tissue facing surface of the anvil assembly.

Tarinelli teaches an anvil that includes an anvil adapter (76, 74, 72, S, nub par. 119) including a body (76, 74, 72) 

However the Prior Art does not teach an anvil adapter including an anvil body having an anvil facing surface and a tissue facing surface, and the anvil assembly includes a tissue facing surface, the anvil facing surface of the anvil adapter positioned against the tissue facing surface of the anvil assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731